Case 1:19-cr-10040-JDB Document 115 Filed 08/13/19 Page 1 of 1                     PageID 1962



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION


     UNITED STATES OF AMERICA,
          Plaintiff,


     Vs.                                                  Cr. No.: 1:19-cr-10040-01-JDB


     JEFFREY W. YOUNG, Jr.,
          Defendant.


             ORDER GRANTING MOTION TO CONTINUE REPORT DATE
                        AND NOTICE OF RESETTING


           BEFORE THE COURT IS counsel’s request to continue the report date and for

     good cause shown in the Motion, specifically the need to review the discovery, the

     Court GRANTS to motion and reset the report date to the 2nd day of October, 2019 at

     9:00 a.m.

             The period from August 15, 2019, through October 2, 2019, is excludable under

     18 U.S.C. § 3161(h)(8)(B)(iv) because the ends of justice is served in allowing for

     additional time to prepare outweigh the need for a speedy trial.

           SO ORDER THIS THE 13th DAY OF AUGUST, 2019.

                                                 s/ J. DANIEL BREEN
                                                 UNITED STATES DISTRICT JUDGE
